Citation Nr: 1828926	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  09-31 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the period prior to November 24, 2010, and a rating in excess of 10 percent for the period on and after February 1, 2011, for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2011 and April 2016 hearings before the Board, the Veteran provided testimony concerning his left knee increased rating claim.  Transcripts of those hearings have been associated with the claims file. A letter was sent to the Veteran in August 2016 notifying him that he had an option of having a third hearing with another Veterans Law Judge who would be assigned to the panel to decide his appeal.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  The Veteran responded that he did not wish to have a third hearing.  In February 2018, the Board informed the Veteran that the Veterans Law Judge who held the April 2016 hearing was no longer with the Board.  He declined the offer to appear at yet another hearing.  Therefore, an additional hearing is not required.


FINDINGS OF FACT

1.  Prior to November 24, 2010, the Veteran's left knee disability was manifest by no more than a flexion to 120 degrees and an extension to 0 degrees.

2.  From February 1, 2011, the Veteran's left knee disability is manifest by no more than a flexion to 105 degrees and an extension to 0 degrees for the period on and after February 1, 2011.

3.  The Veteran's left knee pain causes a limitation of  motion that is noncompensable under the appropriate diagnostic codes.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for the period prior to November 24, 2010, and a rating in excess of 10 percent for the period on and after February 1, 2011, for a left knee disability, are not met.  38 U.S.C. §§ 1155, 5107 (2012);  38 C.F.R. §§  4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, and 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  Neither the Veteran nor representative has raised any issues with the duty to notify or duty to assist.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran does not raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Increased Rating

The Veteran contends that he is entitled to a rating in excess of 10 percent for left knee degenerative arthritis.  The Veteran asserts that the pain caused by his left knee arthritis has resulted in ongoing problems with buckling infrequently and pain primarily when walking and descending stairs.  The Veteran has also reported difficulty performing housework.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence. Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another provided that VA offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429 (1995). 

Rating the same disability under different diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disability is not duplicative of or overlapping with the symptomatology of the other disability.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1994).  

However, concerning disabilities of the knee, separate ratings under Diagnostic Code 5260 for limitation of flexion and Diagnostic Code 5261 for limitation of extension, may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (2004), 69 Fed. Reg. 59990 (2004).  In addition, a claimant who has both arthritis and instability of a knee may be granted separate ratings under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional compensable disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2016);  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2017).  The provisions requiring consideration of pain and other functionally limiting factors should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2017);  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other Diagnostic Codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2017); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases involving arthritis). Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id. at 36.  When the Diagnostic Code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85. 

In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0 percent disabling (noncompensable) under the applicable Diagnostic Code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003 regarding arthritis, it does not follow that the maximum rating is warranted under the applicable Diagnostic Code pertaining to range of motion simply because pain is present throughout the range of motion.  Id.

It is the intention of the rating schedule to recognize any painful, unstable or malaligned joint, due to healed injury, by assigning at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59 (2017). The Court in Burton v. Shinseki expressly determined that 38 C.F.R. § 4.59 provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts. 25 Vet. App. 1, 4-5 (2014). 

When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2017).  For the purpose of rating disability for arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2017).

The Veteran's left knee disability is rated at 10 percent under Diagnostic Code 5260-5003 from March 6, 2008 to November 24, 2010, and from February 1, 2011, thereafter.  Between November 24, 2010, and January 31, 2011, the Veteran was granted a temporary total evaluation of 100 percent following left knee surgery; this period during which he received a temporary total evaluation will not be considered.  

Diagnostic Code 5003 encompasses the criteria for degenerative arthritis.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  Ratings for arthritis cannot be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2017).  

Here, the only joint affected is the Veteran's left knee. As such, he is not entitled to a rating in excess of 10 percent for left knee pursuant to DC 5003.

The Board has considered the applicability of Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for the assignment of a 0 percent rating when flexion is limited to 60 degrees.  A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A rating of 20 percent is assigned when leg flexion is limited to 30 degrees, and a rating of 30 percent is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).  

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II (2017).  

Prior to November 24, 2010

In an August 2008 VA examination, the Veteran reported ongoing pain in his left knee.  

In an October 2008 VA examination, the Veteran reported that his left knee pain had grown increasingly worse over time.  He reported symptoms of giving way, stiffness, weakness, and weekly flare ups.  The examiner noted that the Veteran's range of motion measured flexion of 135 degrees and an extension of 0 degrees for both knees.  There was no objective evidence of pain with active motion.  There was no additional limitation after three repetitions of range of motion.  There was no joint ankylosis.  Mild tenderness was noted with palpation and the knee was stable to varus/valgus/anterior and posterior stress.  The examiner noted that the Veteran has decreased mobility and problems with lifting and carrying.  There was signs of weakness or fatigue, decreased strength in the lower extremity, and pain effecting daily activities such as chores, shopping, exercise, sports, and recreation.

In a December 2008 primary care note, the Veteran continued to report left knee pain.  The note indicated that the range of motion in both knees was normal.  

In a March 2010 primary care note, the Veteran reported ongoing left knee pain with intermittent aching and pain at a two on a scale of one to ten with ten being the most severe.  The Veteran denied swelling but stated that stiffness was present.

As of February 1, 2011

Following the Veteran's November 2010 left knee surgery, in a February 2011 orthopedic surgery note, the Veteran reported ongoing knee pain.

In the April 2011 hearing the Veteran testified that his November 2010 surgery was to repair a tear in his left knee cartilage.  The Veteran reported that his left knee symptoms included swelling and constant pain.  He testified that his left knee used to lock up, but following the surgery this has not been a problem.  The Veteran also stated that his left knee would give out from time to time.  He stated that he uses a knee brace and a cane due to the pain and swelling and that he is unable to walk, stand or sit for long periods of time.

During an April 2011 VA examination, the Veteran reported symptoms of left knee pain, giving way, stiffness, weakness, decreased speed locking episodes less than once a year, and flare ups weekly.  The physical examination revealed the left knee range of motion measured a flexion of 120 degrees and an extension of 0 degrees.  The Veteran's range of motion was marked as normal.  There was no objective evidence of pain with active motion.  There was no objective evidence of ankylosis, lateral instability, subluxation, meniscus abnormality, or patellar abnormality.  The examination included March 2011 x-rays which showed the lateral tibial femoral compartments maintained with minimal degenerative changes.  The Veteran's symptoms were noted as having an impact on most of his daily activities. 

A December 2011 VA examination revealed the left knee range of motion measured a flexion of 135 degrees and an extension of 0 degrees.  The examiner noted less movement than normal, interference with sitting, standing, weight bearing, and disturbance of locomotion.  There was no instability or subluxation.  No painful scars, tibia or fibula impairment on examination.

A March 2013 VA examination revealed the left knee range of motion measured a flexion of 130 degrees and an extension of 0 degrees.  The examiner noted that there was functional loss after repetitive use, as well as less movement than normal.  There was pain on movement and disturbance of locomotion.  There was no instability or subluxation.  The examiner noted a history of a left knee meniscectomy in November 201, with residual symptoms of decreased range of motion and pain.  No painful scars, tibia or fibula impairment on examination.

An August 2017 VA examination revealed the left knee range of motion measured a flexion of 105 degrees and an extension of 0 degrees.  There was evidence of pain on weight bearing with localized tenderness or pain on palpation.  There was no ankylosis, instability, subluxation or recurrent effusion.  No evidence of painful or unstable scars.  No tibia or fibula impairment on examination.  The Veteran reported experiencing flare-ups in his knees that included pain down the sides and back of his legs.  

Based on the evidence of record prior to November 24, 2010, and the period on and after February 1, 2011, the Veteran's left knee does not warrant an increased rating in excess of 10 percent under Diagnostic Code 5260 or 5261.  After considering the above, the Board concludes that the evidence more nearly approximates the criteria for the currently assigned 10 percent rating for the left knee, when considering limitation of motion caused by the left knee disability.  The Veteran has described painful motion with, specifically reporting pain on flexion and extension at various times during the appeal period.  As the Veteran has consistently demonstrated a noncompensable limitation of motion, a 10 percent disability rating is warranted on the basis of painful motion.  38 C.F.R. § 4.59 (2017).  However, separate 10 percent disability ratings for each direction of movement on the basis of painful movement are not warranted.  Where the limitation of motion of the specific joint involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint affected by limitation of motion.  Therefore, while the Veteran has reported painful motion in multiple directions of knee movement, application of Diagnostic Code 5003 and 38 C.F.R. § 4.59 does not require separate 10 percent disability ratings under each diagnostic code.  A 10 percent rating based on X-ray findings under Diagnostic Code 5003 will not be combined with a rating based on limitation of motion of the same joint.  38 C.F.R. § 4.71, Diagnostic Code 5003, Note (1) (2017).

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Code 5256 for rating ankylosis of the knee, Diagnostic Code 5257 for rating recurrent subluxation or lateral instability, Diagnostic Code 5258 for rating dislocation of semilunar cartilage, Diagnostic Code 5259 for rating symptomatic removal of semilunar cartilage, Diagnostic Code 5262 for rating impairment of the tibia and fibula, and Diagnostic Code 5263 for rating genu recurvatum are not applicable, as the medical evidence does not show that the Veteran has any of those conditions.  Also, no impairment of the tibia or fibula, or genu recurvatum, has been diagnosed.  Finally, there have been no findings of ankylosis of the left knee.

Accordingly, the Board finds that the criteria for the increased rating in excess of 10 percent for a left knee disability for the period prior to November 24, 2010, and a rating in excess of 10 percent for the period on and after February 1, 2011, have not been met.  Therefore, the claim for increase is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to an initial rating in excess of 10 percent for the period prior to November 24, 2010, and a rating in excess of 10 percent for the period on and after February 1, 2011, for a left knee disability is denied.




____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


